NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JAN 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NOE RAMOS-FELIPE, AKA Noe Ramos,                No.    16-72550
AKA Noe Ramos-Deleon,
                                                Agency No. A205-719-758
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Noe Ramos-Felipe, a native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of

law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent

that deference is owed to the BIA’s interpretation of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence the agency’s factual findings. Garcia-Milian v. Holder,

755 F.3d 1026, 1031 (9th Cir. 2014). We deny in part and dismiss in part the

petition for review.

      Ramos-Felipe does not contend that the BIA erred in its determination that

he failed to challenge the IJ’s finding that his asylum application was time barred.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived). Thus, we

deny the petition for review as to his asylum claim.

      Substantial evidence supports the agency’s determination that Ramos-Felipe

failed to establish that the harm from gangs he experienced and fears in Guatemala

was or will be on account of a political opinion. Barrios v. Holder, 581 F.3d 849,

856 (9th Cir. 2009) (finding a political opinion claim failed where petitioner did

not present sufficient evidence of political or ideological opposition to the gang’s

ideals or that the gang imputed a particular political belief to the petitioner). In

addition, the agency did not err in finding that Ramos-Felipe failed to establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,


                                           2                                     16-72550
1131 (9th Cir. 2016) (in order to demonstrate membership in a particular group,

“[t]he applicant must ‘establish that the group is (1) composed of members who

share a common immutable characteristic, (2) defined with particularity, and (3)

socially distinct within the society in question’” (quoting Matter of M-E-V-G-, 26

I. & N. Dec. 227, 237 (BIA 2014))); see also Barrios, 581 F.3d at 854-55 (men in

Guatemala resisting gang violence is not a particular social group). We lack

jurisdiction to consider the new protected grounds and proposed social groups

raised in his opening brief. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004). Thus, Ramos-Felipe’s withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT relief because

Ramos-Felipe failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Guatemala. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The record does not support Ramos-Felipe’s contentions that the BIA failed

to consider evidence, ignored arguments, or otherwise erred in its analysis of his

claims. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (agency need

not write an exegesis on every contention); Fernandez v. Gonzales, 439 F.3d 592,

603 (9th Cir. 2006) (petitioner did not overcome the presumption that the BIA

reviewed the record).

      In light of this disposition, we do not reach Ramos-Felipe’s remaining


                                          3                                    16-72550
contentions. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts

and agencies are not required to decide issues unnecessary to the results they

reach).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         4                                   16-72550